DETAILED ACTION
This Action is in response to Application Number 17188086 received on 03/07/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 17 recite the limitation "the dynamic rules" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to recite “the one or more dynamic rules” in order to remain consistent with the limitations from preceding claims 2 and 15.



Claim Interpretation
With regards to claim 14 reciting, “A computer program product comprising: 
a computer readable storage medium”, Applicant’s specification defines a “computer readable storage medium” as follows:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Applicant’s Specification, [0088]).
As such, for examination purposes, the “computer readable storage medium”, as recited in claim 14, will be interpreted as covering only non-transitory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8-9, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20140006600) in view of Young et al. (US 20170083922) and further in view of Pawaskar (US 10630534).

Regarding claim 1, Hong disclosed a computer-implemented method, comprising: 
obtaining, by one or more processors in a first environment communicatively coupled to at least one resource inside of the first environment and at least one resource outside of the first environment, a system message from a first system in the first environment indicating that the first system has experienced an issue (Hong, Figure 1, [0050], Network device 110 sends event information to server 120 and relies on server 120 for processing the event information; [0044] an event may be an indication of success , error, or any condition occurring in network device 110); 
determining, by the one or more processors, details of the issue, based on evaluating the system message (Hong, Figure 1, [0050]-[0051], server 120 processes event information received from network device 110 to create a notification indicating the event as well as determine whether any intervention may be recommended to address the detected event, thereby requiring determining details of the issue in order to determine potential interventions for handling); 
based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue (Hong, [0051] “determine whether any intervention (action) may be recommended to address the detected event”); 

transmitting, by the one or more processors, the notification to a computing node utilized by an authorized user of the first system (Hong, [0008] determining a notification recipient that is authorized to perform actions to remedy the detected issue; [0051], Hong disclosed “transmit the event notification and the recommended actions to a notification recipient.  Server 120 may communicate the event notification and information about the recommended actions via communications link 130 to network 140, and then to a remote user device”; [0054] Network 140 may be any type of data communications network configured to exchange data.  For example, network 140 may be a local area network (LAN), a wide area network (WAN), an Ethernet network, a service provider network, a wireless network with one or more communications towers 142, or any type of network known in the industry”), 
the computing node including an application that comprises an interface to accept selection of one recommended management action of the at least one recommended management action (Hong, [0059]-[0061], Hong disclosed the remote user devices presenting a user interface awaiting user input to which “the user selects one of the recommended actions, and enters his selection via a tabled input device, tablet 152 receives the selection, and communicates the user input to a destination”).
Hong did not explicitly disclose wherein the first environment is a “secured” environment, and the first system is a “secured” system, and wherein transmitting,  includes transmitting, by the one or more processors, the notification to a server outside 
In an analogous art, Young disclosed wherein the first environment is a “secured” environment, and the first system is a “secured” system (Young, Fig. 8, [0067], “the first network 810 is a private network”; [0075] access is provided to the network switch 813 while ensuring information security of the first network 810; [0085], Young disclosed utilizing Transport Layer Security protocol;  As such, network 810 is a secure network of secure systems); and 
transmitting, by the one or more processors, the notification to a server outside the first environment (Young, [0080], “a notification packet is transmitted through the communication module 813_1 to the server 855 via the gateway device 815 and the second network 850”), 
wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system (Young, [0068], “the server 855 is a server capable of sending push messages to the mobile device 853, such as a push server (e.g., Apple Push Notification Service (APNS) and Google Cloud Messaging (GCM)), a cloud server, and a management server”; [0075]-[0076] authorization of user of mobile device 853 to access network 810), wherein the application comprises an interface to accept a selection (Young, [0085] user interface at the mobile device 853 receiving the user’s control operation of the internal devices 811).
One of ordinary skill in the art at the time the invention was filed would have been motivated to combine the teachings of Hong and Young as they both relate to providing 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Young’s teachings within teachings of Sastry in order to provide additional means for remote management thereby providing increased customer support (Young, [0016]) by providing a comprehensive support service based on customer needs (Young, [0024])), thereby making the system more desirable to use by its users.
While Young expressly suggests ensuring information security of the first network 810 (Young, [0075]) and also disclosed the use of secure protocols such as Transport Layer Security (Young, [0085]), the combination of Hong and Young did not explicitly disclose wherein the transmitting of the notification is via a secured protocol, as claimed.
In an analogous art, Pawaskar disclosed wherein the transmitting of the notification is via a secured protocol, as claimed (Pawaskar, col. 5, lines 14-45, Pawaskar disclosed secure transmission of computer server event notifications, utilizing security protocols; col. 5, lines 46-50, “secure transmission of computer server event notifications”).
One of ordinary skill in the art would have been motivated to combine the teachings of Pawaskar with the combined teachings of Hong and Young, as they are within similar environment of notification based communications.  Furthermore, Young explicitly suggests ensuring information security of the first network 810 (Young, [0075]) and also disclosed the use of secure protocols for communication (Young, [0085]), and 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the secure protocol notifications of Pawaskar within the combined teachings of Hong and Young as such a combination amounts to applying a known secure protocol notification technique to Hong/Young’s known secure device/system ready for such an improvement to yield predictable results, thereby resulting in a notification system with the added advantages of providing increased security for transmitted notifications, resulting in increased reliability, making the system more desirable to use by its customers.
Claim 14 recites a computer program product comprising a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising limitations that are substantially similar to claim 1.  Claim 20 recites a system comprising a memory and one or more processors having instructions for implementing limitations that are substantially similar to claim 1. As shown in the above rejection of claim 1, the combination of Hong, Young, and Pawaskar disclosed a medium and system comprising memory and processor(s) (Hong, [0009], [0164]-[0165]) implementing the above cited limitations.
Therefore claims 14 and 20 are rejected under the same rationale applied above.



Regarding claim 9, Hong, Young, and Pawaskar disclosed the computer-implemented method of claim 1, wherein the system message comprises data characterizing the issue (Hong, [0050], “event information”).   See motivation to combine above.

Regarding claim 11, Hong, Young, and Pawaskar disclosed the computer-implemented method of claim 1, wherein the notification does not include secure data in the secured system (Hong, [0051]).   See motivation to combine above.

Regarding claim 12, Hong, Young, and Pawaskar disclosed the computer-implemented method of claim 1, wherein the notification comprises at least one call to secure data in the secured system (Young, Fig. 13, 1300 “Touch the iSwitch connect link to Switch” [0082] and [0085], Young disclosed receipt of the user’s selection of the alarm event providing connection and remote control, device management operations).   See motivation to combine above.

Regarding claim 13, Hong, Young, and Pawaskar disclosed the computer-implemented method of claim 1, wherein the computing node comprises a mobile device (Hong, [0043], “mobile device”).   See motivation to combine above.

Claims 2-7, 10, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20140006600) in view of Young et al. (US 20170083922) and Pawaskar (US 10630534) and further in view of Acuna et al. (US 20100257412).

Regarding claims 2 and 15, Hong, Young, and Pawaskar disclosed the computer-implemented method of claims 1 and 14.  While the combined teachings disclosed generating the at least one recommended management action ([0031], [0046], [0049]), but did not explicitly disclose applying, by the one or more processors, one or more dynamic rules.  
	In an analogous art, Acuna disclosed applying, by the one or more processors, one or more dynamic rules (Acuna, [0066], Acuna disclosed utilizing a lookup table to match an alert notification with an associated reconcile action; [0106]-[0112] The reconcile actions include those linked to the previous notifications and added to the lookup table, [0111]-[0112], Fig. 5b,  “Alternatively, if the method elects in step 580 to update the reconcile actions of step 540 to include the newly added reconcile action manually entered by a user, then the method transitions from step 580 to step 590 (FIG. 5B) wherein the method updates a look-up table, and/or database, to associate the newly added reconcile action with the alert notification of step 510.”; See also [0048], The teachings of Acuna apply a dynamic rule linking the newly added reconcile action to the issue/alert/notification in real time; See Applicant’s Specification [0027]).
	One of ordinary skill in the art would have been motivated to combine the teachings of Acuna with the combined teachings of Hong, Young, and Pawaskar, as 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Acuna’s dynamic rules linking newly added reconcile actions with the issue/alert/notification, in order to allow not only the expansion of the system’s ability to take corrective courses of actions in response to alert conditions, but also to allow for users to take immediate corrective actions to alerts in ways that are not already programmed by the system (Acuna, [0048]), thereby increasing efficiency and reliability of the system making it more desirable to use by its customers.

Regarding claims 3 and 16, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claims 2 and 15, wherein the one or more dynamic rules are stored in a message database (Acuna, [0111]-[0112], Fig. 5b,  “Alternatively, if the method elects in step 580 to update the reconcile actions of step 540 to include the newly added reconcile action manually entered by a user, then the method transitions from step 580 to step 590 (FIG. 5B) wherein the method updates a look-up table, and/or database, to associate the newly added reconcile action with the alert notification of step 510.”).  See motivation to combine above.

Regarding claims 4 and 17, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claims 2 and 15, further comprising: generating, by the one or more processors, the dynamic rules, wherein the generating is based on 

Regarding claims 5 and 18, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claims 2 and 15, further comprising: obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application, wherein the application was accessed via the computing node (Hong, [0038], “Upon receiving a response to a notification, the response is parsed and a selected action to be performed by the system to resolve a problem indicated in the notification is identified”; Fig. 2, User Device 250 including 254 Action Manager); and 
translating, by the one or more processors, the selection to a call to the secured system, to remedy the issue, in accordance with the selection (Hong, [0038], “The action (or actions) may be translated into one or more commands recognizable by the device on which the problem was detected”;  As noted in the rejection of claim 1 above, 

Regarding claims 6 and 19, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claims 5 and 18, wherein the selection is entered by an entity selected from the group consisting of: the authorized user and an automated agent executing on the computing node (Hong, [0008] “which the notification recipient is authorized”; Fig. 2, “User Device” 250; [0001], “communicating the notifications to user devices, and managing action responses received from the user devices”).  See motivation to combine above.  

Regarding claims 7, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claim 6, wherein the entity comprises the automated agent, and wherein the selection is based on the dynamic rules (Acuna, [0066] “The alert/action module 430 selects a reconcile action 164 in response to the error condition and communicates the selected reconcile action 164 to the client system 120. The selection may be automatic or by user input. For example in one embodiment, module 430 utilizes a lookup table or database to match an alert notification 174 with an associated reconcile action 164”).  See motivation to combine above.

Regarding claim 10, Hong, Young, and Pawaskar and Acuna disclosed the computer-implemented method of claim 5, further comprising: initiating, by the one or more processors, the call to the secured system (Hong, [0052], “transmit the commands/instructions to network device 110 to cause network device 110 to execute the commands/instructions to address the particular event”).  See motivation to combine above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 5, 6, 9, 10, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 12 of U.S. Patent No. 10419564. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table and information below.

Instant Application 17188086
US Patent 10419564
1.A computer-implemented method, comprising: 

obtaining, by one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; 



determining, by the one or more processors, details of the issue, based on evaluating the system message; 



based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; generating, by the one or more processors, a notification, wherein the notification comprises the at least one recommended management action; and 










transmitting, by the one or more processors, via a secured protocol, the notification to a server outside the secured environment, wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system, wherein the application comprises an interface to accept a selection.  




































2. The computer-implemented method of claim 1, wherein generating the at least one recommended management action comprises: applying, by the one or more processors, one or more dynamic rules.  







6. The computer-implemented method of claim 5, wherein the selection is entered by an entity selected from the group consisting of: the authorized user and an automated agent executing on the computing node.  


9. The computer-implemented method of claim 1, wherein the system message comprises data characterizing the issue. 
 
10. The computer-implemented method of claim 5, further comprising: initiating, by the one or more processors, the call to the secured system.  






14. A computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: obtaining, by the one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource 










































20. A system comprising: a memory; one or more processors in communication with the memory; and program instructions executable by the one or more processors via the memory to perform a method, the method comprising: DE920170016US03-39-obtaining, by the one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; determining, by the one or more processors, details of the issue, based on evaluating the system message; based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; generating, by the one or more processors, a notification, wherein the notification comprises the at least one recommended management 



obtaining, by one or more processors in a first computing environment, from a computer system in the first environment, a system message indicating an issue in the computer system, wherein the first computing environment is a secured computing environment comprising computing resources in communication with each other via an intranet connection; [See also end of claim with regards to “secure”]

evaluating, by the one or more processors, the contents of the system message, wherein the system message comprises data from the computer system to determine details of the issue; 

based on determining the details of the system issue, determining, by the one or more processors, one or more recommended actions to remedy the issue; generating, by the one or more processors, a notification comprising the one or more recommended actions, 
wherein the one or more recommended actions comprise calls to portions of the computer system, wherein the generating comprises retaining the data in the first environment, wherein the notification comprises respective selection options to trigger the one or more processors to execute each of the one or more recommended actions in the first environment; 

transmitting, by the one or more processors, the notification to a computing node in a second computing environment, wherein based on receiving the notification, the computing node communicates the notification to a computing device utilized by an authorized user in the second computing environment, via an application provided 









[See end of claim 1 above]












[See end of claim 1 above, “authorized user”]






[See claim 1 above, “system message indicating an issue” amounts to the system message characterizing the issue]

10. The computer-implemented method of claim 9, wherein the issuing comprises, issuing calls to the host process of the computer system. [See also claim 1 above, “issuing…calls…to the computing node”,  see limitations of claim 1 involving “secured”]







15. A system comprising: a memory; one or more processors in communication with the memory; and program instructions executable by the one or more processors via the memory to perform a method, the method comprising: obtaining, by the one or more processors in a first computing environment, from a computer system in the first environment, a system message indicating an issue in the computer system, wherein the first computing environment is a secured computing environment comprising computing 



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10419564 (referred to as “Patent” below) in view of Hong (US 20140006600).
	Regarding claim 13, as shown in the above table, Patent claim 1 recites substantially similar limitations to the limitations of instant application claim 1, but did not explicitly recite wherein the computing node comprises a mobile device.  
	In an analogous art, Hong disclosed providing similar notifications to a computing node that comprises a mobile device (Hong, [0034]-[0036], Fig. 1, 152, 154, 155).
	One of ordinary skill in the art would have been motivated to incorporate the use of Hong’s mobile device within the recited limitations of Patent claim 1, as both the Patent and Hong are with respect to transmitting notifications of detected events within a network to external devices, and as such, both are within similar environments.


Claims 1, 5, 8-14, 18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15 of U.S. Patent No. 10938930. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table:

Instant Application 17188086
US Patent 10938930
1.A computer-implemented method, comprising: 

obtaining, by one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; 

determining, by the one or more processors, details of the issue, based on evaluating the system message; 

based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; 

generating, by the one or more processors, a notification, wherein the 

transmitting, by the one or more processors, via a secured protocol, the notification to a server outside the secured environment, wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system, wherein the application comprises an interface to accept a selection.  
























5. The computer-implemented method of claim 2, further comprising: obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application, wherein the application was accessed via the computing node; and translating, by the one or more processors, the selection to a call to the secured system, to remedy 

8. The computer-implemented method of claim 1, wherein the one or more processors comprise one or more processors of a gateway server.  

9. The computer-implemented method of claim 1, wherein the system message comprises data characterizing the issue.  

10. The computer-implemented method of claim 5, further comprising: initiating, by the one or more processors, the call to the secured system.  

11. The computer-implemented method of claim 1, wherein the notification does not include secure data in the secured system.  

12. The computer-implemented method of claim 1, wherein the notification comprises at least one call to secure data in the secured system.  

13. The computer-implemented method of claim 1, wherein the computing node comprises a mobile device. 

 

14. A computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: obtaining, by the one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system 
























20. A system comprising: a memory; one or more processors in communication with the memory; and program instructions executable by the one or more processors via the memory to perform a method, the method comprising: DE920170016US03-39-obtaining, by the one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; determining, by the one or more processors, details of the issue, based on evaluating the system message; based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; generating, by the one or more processors, a notification, wherein the notification comprises the at least one recommended management action; and transmitting, by the one or more processors, via a secured protocol, the notification to a server outside the secured environment, wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system, wherein the application comprises an interface to accept a selection of one recommended 



obtaining, by one or more processors in a secured environment communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; 

determining, by the one or more processors, details of the issue, based on evaluating the system message; 

based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; 

generating, by the one or more processors, a notification, wherein the 

transmitting, by the one or more processors, via a secured protocol, the notification to a server outside the secured environment, wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system; and obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application, wherein the application was accessed via the computing node; and translating, by the one or more processors, the selection to a call to the secured system, to remedy the issue, in accordance with the selection.

[While patent claim 1 does not explicitly recite “wherein the application comprises an interface to accept a selection”, the difference is insufficient to patentably distinguish from the Patent claim 1, as Patent claim 1 above recites the limitation, “obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application”, which reasonably amounts to an interface for the selection to be made.]


[See end of Patent claim 1]






2. The computer-implemented method of claim 1, wherein the one or more processors comprise one or more processors of a gateway server.
3. The computer-implemented method of claim 1, wherein the system message comprises data characterizing the issue.
4. The computer-implemented method of claim 1, further comprising: initiating, by the one or more processors, the call to the secured system.
5. The computer-implemented method of claim 1, wherein the notification does not include secure data in the secured system.
6. The computer-implemented method of claim 1, wherein the notification comprises at least one call to secure data in the secured system.
7. The computer-implemented method of claim 1, wherein the computing node comprises a mobile device.

8. A computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: obtaining, by the one or more processors, wherein the one or more processors are located in a secured environment, wherein the one or more processors are communicatively coupled to at least one resource inside of the secured environment and at least one resource 

[While Patent claim 8 does not explicitly recite “wherein the application comprises an interface to accept a selection”, the difference is insufficient to patentably distinguish from the Patent claim 8, as Patent claim 8 above recites the limitation, “obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application”, which reasonably amounts to an interface for the selection to be made.]












15. A system comprising: a memory; one or more processors in communication with the memory; and program instructions executable by the one or more processors via the memory to perform a method, the method comprising: obtaining, by the one or more processors, wherein the one or more processors are located in a secured environment, wherein the one or more processors are communicatively coupled to at least one resource inside of the secured environment and at least one resource outside of the secured environment, a system message from a secured system in the secured environment indicating that the secured system has experienced an issue; determining, by the one or more processors, details of the issue, based on evaluating the system message; based on the determining, generating, by the one or more processors, at least one recommended management action to remedy the issue; generating, by the one or more processors, a notification, wherein the notification comprises the at least one recommended management action; transmitting, by the one or more processors, via a secured protocol, the notification to a server outside the secured environment, wherein the server provides an application as a service to a computing node utilized by an authorized user of the secured system; and 
[While Patent claim 15 does not explicitly recite “wherein the application comprises an interface to accept a selection”, the difference is insufficient to patentably distinguish from the Patent claim 15, as Patent claim 15 above recites the limitation, “obtaining, by the one or more processors, a selection of one recommended management action of the at least one recommended management action, via the application”, which reasonably amounts to an interface for the selection to be made.]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sastry et al. (US 20070143826) disclosed a method and system for providing authentication by extending physical presence to a remote entity (Sastry, [0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419